Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The expression the amount of gasoline produced” in line 1 of claim 10 renders the claim indefinite because there is no gasoline is produced in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sabic (US 2019/0367428 A1) (hereinafter SABIC) in view of the article “Refineries: Application Focus - HF Alkylation” to Pal Corporation (hereinafter ’Pall).
SABIC teaches a process for converting waste plastic into chemicals useful including polypropylene (Title: “CONVERSION OF WASTE PLASTIC TO PROPYLENE AND CUMENE": it is understood propylene is useful in preparing polypropylene), comprising: (a) selecting waste plastics containing polyethylene and/or polypropylene (para [00161 “Mixed plastics can comprise non-chlorinated plastics (e.g...polyethylene, polypropylene...}"); (b) 2, C1 to C4 hydrocarbons”; it is understood this would include olefins and paraffins). 
SABIC does not teach necessarily using a refinery FCC unit, the LPG having C5 olefin/paraffins; or the steps of (e) passing the C3-C5 mixture to the alkylation unit; and re-covering propane from the alkylation unit. However, it would have been obvious to one skilled in the art to have the FCC create C5 olefin/paraffins as needed through routine experimentation, and to use a refinery FCC unit depending on what is available. Also, Pall teaches passing the liquid petroleum gas fraction from a FCC to a refinery alkylation unit (pg 1 para 1 “Olefins (C3-C4) from the FCC unit are combined with isobutane (i-C4) and are first treated; Concentrated Hydrofluoric Acid (HF) is then mixed and fed to the reactor. The alkylation reaction takes place”) and recovering a propane fraction from the alkylation unit (pg 1 para 2-3 “The overheads consist mostly of HF add fumes and propane gas. The overheads are then cooled and the HF separated.”). It would have been obvious to one skilled in the art to combine these references and .
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over 
SABIC in view of Pall and US 2013/0317270 At to Westlake Longview Corporation (hereinafter 'Westlake').
Regarding claim 1, SABIC teaches a continuous process (para [0084] “The metathesis reactor 800 can comprise any suit able metathesis reactor, such as a continuous flow reactor”; it is understood then that the entire process is continuous) for converting waste plastic into recycle for propylene polymerization (Title: “CONVERSION OF WASTE PLASTIC TO PROPYLENE AND CUMENE") comprising; (a) selecting waste plastics containing polyethylene and/or polypropylene (para [0016] “Mixed plastics can comprise non-chlorinated plastics (e.g...polyethylene, polypropylene)''!; (b) passing the waste plastics from (a) through a pyrolysis reactor to thermally crack at least a portion of the polyolefin waste and produce a pyrolyzed effluent (para [0015; “Mixed plastics (e.g., waste plastics) can be fed to the pyrolysis unit 100 via waste plastic stream 110. in the pyrolysis unit 100, the waste plastic stream 110 is converted via pyrolysis to a pyrolysis product"; see Fig 1 A); (c) separating the pyrolyzed affluent into offgas, a naphtha/diesel fraction, a heavy fraction (para [0015] "wherein the pyrolysis product comprises a gas phase...and a liquid phase (e.g., pyrolysis liquid)”; see Fig 1A trial shows this separated in streams 120 and 130; also see para [0102] table that shows the effluent from pyrolysis having "Diesel, Heavies"; (d) passing a pyrolysis oil and optionally wax comprising the naphtha/diesel fraction and tire heavy fraction the a refinery FCC unit (para [0030] “heavy hydrocarbon molecules in the hydrocarbon liquid stream 130 is hydroeracked in the hydroprocessing unit 200"; para [0037] "The hydroprocessing unit 200 can be any suitable 
Regarding claim 2, SABIC in view of Pall in further view of Westlake teaches the process of claim 1. None of SABIC, Pall, nor Westlake teaches wherein the pyrolysis oil and wax of is passed directly a refinery FCC unit distillation section. However, it would have been obvious to one skilled in the art to pass the stream directly to the distillation section through routine experimentation to obtain the desired result.
Regarding claim 3, SABIC in view of Pall in further view of Westlake teaches the process of claim 1, SABIC further teaches wherein a gasoline and heavy fraction is recovered from the refinery FCC unit (para [0050] "The hydrocarbon product stream 210 comprises CS+ liquid hydrocarbons, wherein the C5+ liquid hydrocarbons comprise heavy hydrocarbon molecules''; para [0033] Table 2 - "Gasoline -catalytic cracking - 13.58 wt. %“; it is understood that gasoline would be in the heavy fraction in the liquid stream 210).
Regarding claim 4, SASIC in view of Pail in further view of Westlake teaches the process of claim 1. None of SABIC, Pail, nor Westlake teaches wherein contaminants are removed at the pyrolysis site. However, it would have- been obvious to one skilled in the art to remove contaminants to achieve a purer product and to do so at the pyrolysis site as that is the first step in tire process, ensuring no contaminants are present in the rest of the process.
Regarding claim 5, SABIC in view of Pall In further view of Westlake teaches the process of claim 1. Westlake further teaches wherein the propylene produced in (h) is passed on to a propylene polymerization reactor to create polypropylene (para [0063] "The mixture of the propylene and propane from the dehydrogenation reaction is fed to a gas-phase reactor with a Ziegter-Natta catalyst to make PP.” 

Regarding claim 6, SABIC in view of Pall in further view of Westlake teaches the process of claim 5. None of SABIC, Pall, nor Westlake teaches wherein polypropylene consumer products are prepared from the polymerized polypropylene. However, it would have been obvious to one skilled in toe art to prepare propylene products from the polymerized propylene to desired polymer.
Regarding claim 7, SABIC in view of Pall in further view of Westlake teaches the process claim claim 1. SABIC further teaches wherein the waste plastics selected in (a) are from the plastics classification group 2, 4. and/or 5 (para [0037] “The mixed waste plastics had 82 % olefinic feed (e.g., high - density polyethylene (HDPE), low-density polyethylene (LDPE), linear low-density polyethylene (LDPB), and polypropylene (PP)"; it is understood HDPS, LDPE, and PP are classifications 2, 4, and 3 respectively, see article 'Plastics by the Numbers’ to Seaman pg 3 diagram).
Regarding claim 8, SABIC in view of Pall in further view of Westlake teaches the process of claim 3. Pall further teaches wherein an alkylate gasoline fraction recovered from the alkylation unit is combined with gasoline (pg 1 para 1 "to form the alkylate product which consists of high octane value products that are later blended into the gasoline pool."). Pall does not teach that the gasoline is the gasoline recovered from the FCC unit, but ii would have been obvious to one skilled in the art to combine the alkylate with the gasoline from the FCC unit to produce a desired blend.
Regarding claim 9, SABIC in view of Pall in further view of Westlake teaches the process of claim 1. Pall further teaches wherein isobutane is added to the liquid petroleum gas stream passed to the refinery alkylation unit (pg 1 para 1 “Olefins (C3-C4) from the FCC unit 
Regarding claim 10, SABIC does not teaches that the mount of gasoline produced is increase with recycled pyrolysis oil. However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of SABIC by increasing the amount of gasoline because recycling pyrolysis oil would include the amount of hydrocarbon in the feed which intern would increase production (e.g., gasoline). 
	Regarding claim 11, SABIC does not teach that the heavy fraction is further processed in refinery to produce gasoline, diesel, and jet fuel. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of SABIC by further processing heavy fraction to produce gasoline, diesel and jet fuel because it is within the level of one of skill in the art to convert the heavy fraction to produce lighter hydrocarbons (gasoline, diesel, and fuel) via cracking, treating and separating.

Regarding claim 12, SABIC to view of Pal! to further view of Westlake teaches the process of claim 1, None of SABIC, Pall nor Westlake teaches whereto the volume flow of pyrolysis oil and wax to the refinery FCC unit in (e) comprising up to about 50 volume % of the total hydrocarbon flow to the FCC unit. However, it would have been obvious to one skilled in the art to use this volume % of hydrocarbon flow to the FCC unit through routine experimentation.
Regarding claim 13, SABIC in view of Pall in further view of Westlake teaches the process of claim 12. None of SABIC, Pall, nor Westlake teaches wherein the pyrolysis Sow comprises up to about 20 volume %. However, it would have been obvious to one skilled in the art to use this volume % of hydrocarbon flow to the FCC unit through routine experimentation.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771